Citation Nr: 0609275	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran's case was remanded to the RO for additional 
development in December 2003 and in April 2005.  The case is 
again before the Board for appellate review.


FINDING OF FACT

The veteran does not have PTSD attributable to military 
service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from July 1966 to April 
1970.  Service personnel records associated with the claims 
file reflect that the veteran served in the Republic of 
Vietnam from August 1968 to August 1969.  The personnel 
records and the veteran's DD 214 reflect that the veteran 
received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  

Associated with the claims file are VA outpatient treatment 
reports dated from September 1999 to January 2001.  The 
veteran was diagnosed with PTSD and treated by a VA 
psychologist for the same.  

The veteran submitted a statement received in July 2000 in 
which he described his stressors.  He reported being on night 
patrol with four other soldiers on the Mekong River.  He said 
he and his fellow soldiers were constantly receiving and 
returning fire.  He reported that a good friend, Third Class 
Quartermaster Riles, was hit one night by the Vietcong and 
died.  He reported drinking heavily following this incident.  
He said he got into a fight and was arrested.  He then broke 
out of his cell during a mortar attack because the cell was 
not protected with sandbags.  He turned himself in and was 
sent to Saigon for a summary court-martial.  He was sent back 
to patrol the Mekong River and during this time he said 
another boat was hit, resulting in twenty-nine casualties.  
He said he was sent to "clean up the mess."  He reported 
that he searched for bodies and put them in body bags.  

The veteran was afforded a VA examination in October 2000.  
The veteran reported that his stressors included an incident 
whereby a friend was killed while the veteran was on night 
patrol on the Mekong delta.  Another incident described by 
the veteran occurred when a boat was hit and twenty-nine men 
were killed.  The veteran said that he and other soldiers had 
to clean up the bodies and put them in body bags.  Mental 
status examination revealed that the veteran was oriented in 
four spheres.  There was no evidence of a thought disorder 
and the veteran was not psychotic.  The examiner described 
the veteran as a rather blunt, outspoken individual with a 
lot of underlying anger and resentment.  The examiner said 
the veteran gave the impression of being rather irritable but 
said that he was basically cooperative.  The veteran was 
noted to have suicidal ideations but no plan or intent.  He 
was also noted to have homicidal ideations and he had beaten 
people up several times as a result of his temper outbursts.  
His dress was casual and his hygiene was appropriate.  Speech 
and language were intelligible, intelligent, and goal-
directed.  His mood was depressed and he had a sad affect in 
general.  The examiner diagnosed the veteran with chronic, 
severe PTSD and alcohol dependence in remission by the 
veteran's history.  

The RO received a response from the United States Armed 
Forces Service Center for the Research of Unit Records 
(USASCRUR) (currently United States Army and Joint Services 
Records Research Center) in July 2002.  The first stressor 
addressed was the veteran's claim that he was involved in 
combat for four months while assigned to the USS EMBATTLE.  
The letter reported that the veteran was in Vietnam from 
February 1967 to May 1967 supporting Operation MARKET TIME.  
However, the ship primarily helped to replenish other ships 
during that deployment.  No reference was made to the ship 
supplying body bags as the veteran claimed.  There were no 
entries in the deck logs of that period about the ship being 
under hostile fire.  The second stressor which was addressed 
in the letter was the veteran's claim that Quartermaster 
Third Class (QM3) Riles was killed on a patrol near Dong Tam, 
Vietnam in February 1969.  The letter said that none of the 
casualty databases listed any Navy personnel named Riles 
being killed during the Vietnam conflict.  The Naval Support 
Activity (NSA) Saigon's monthly report from February 1969 did 
not report any attacks that caused any fatalities in the Dong 
Tam area.  Finally, the veteran's claim that a Yard Repair 
Berthing and Messing (YRBM) vessel was hit by the enemy in 
April 1969, resulting in twenty-nine deaths, could not be 
verified.  None of the NSA Saigon's monthly reports from 
August 1968 to August 1969 recorded an attack on a vessel 
that resulted in a large number of casualties.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2005); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2005).  

In this case the veteran has been diagnosed with PTSD and 
treated for the same at VA.  However, a salient point to be 
made is that the veteran's stressors have not been verified.  
The RO contacted USASCRUR (currently United States Army and 
Joint Services Records Research Center) and received a 
negative response for three different stressors identified by 
the veteran.  Absent a diagnosis of PTSD related to a 
verified stressor, service connection must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO issued a Statement of the Case (SOC) in October 2002.  
The veteran was informed that service connection for PTSD 
requires medical evidence of a diagnosis of PTSD; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The RO wrote to the veteran in February 2004 and informed of 
what VA would do to assist him in developing his claim.  He 
was advised as to what evidence was required to substantiate 
a claim for service connection.  The veteran was informed of 
what he was responsible for in supporting his claim.  The 
veteran was also advised to submit any evidence that he had.  

The RO wrote to the veteran again in April 2005 and advised 
the veteran that he should provide detailed information 
regarding his claimed stressors, including dates, times, and 
locations of the claimed stressors, and the parties involved.  
He was advised as to what evidence was required to 
substantiate a claim for service connection.  The veteran was 
informed of what he was responsible for in supporting his 
claim.  He was also advised to submit any evidence that he 
had.  The veteran failed to respond to this letter.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or the appellant's response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOC) in December 2005.  
He was provided notice as to why the evidence of record 
failed to establish entitlement to service connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, 
while the veteran was not provided notice regarding the 
criteria for rating service-connected PTSD or for the award 
of an effective date, see Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), these issues are not before 
the Board.  Consequently, a remand of the service connection 
question is not necessary to address notification regarding a 
rating or effective date.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

VA treatment records were obtained and associated with the 
claims file.  The veteran was afforded a VA examination.  The 
RO attempted to obtain the veteran's service medical records 
from the National Personnel Records Center (NPRC) and the 
Naval Reserve Personnel Center.  The NPRC provided the 
veteran's entrance examination.  The Naval Reserve Personnel 
Center provided a negative response for said records in a 
correspondence dated in October 2001. 

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2005).


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


